/3/6-/¥
                                ELECTRONIC RECORD




COA #      02-13-00242-CR                        OFFENSE:        37.09


           George Anthony Thurston v. The
STYLE:     state of Texas                        COUNTY:         Tarrant

COA DISPOSITION:       AFFIRM                    TRIAL COURT:    371st District Court



DATE: 07/17/14                   Publish: NO     TC CASE #:      1293819D




                           IN THE COURT OF CRIMINAL APPEALS


          George Anthony Thurston v. The
STYLE:    State of Texas
         APPELLANT**?*                Petition
                                                      CCA#:
                                                                 I3lfe-/V
                                                      CCA Disposition: pf?fr'$S 3wfA-S>l^'
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:          # -?;/-^-
                                                      JUDGE:              r~& "
DATE: J^^^g^T                                         SIGNED:                           PC:_

JUDGE:      fj^ /^LX-                 _^              PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD